DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 55-114 are allowed.
Claims 1-54 are canceled. 
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 7,369,085 B1) Anthony Jacomb-Hood;  in view of (US 2007/0098052 A1) Robert D. Budic; (US 2017/0280211 A1) Daniel M. Damaghi et al.; failed lone or in combination to teach the claim limitations (as shown below in bold and underlined):
Regarding claim 55, A system for extending a path length of an electromagnetic wave signal, the system comprising N arrays having M1 through MN apertures, respectively,
wherein: N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1;
one or more apertures of the M1 apertures in a first array is configured to send the electromagnetic wave signal to one or more apertures of the M2 apertures in a second array through the MN apertures in a Nth array;
the one or more apertures of the M2 apertures in the second array through the MN apertures in the Nth array that receives the electromagnetic wave signal from the one or more apertures of the M1 apertures in the first array is configured to redirect the received electromagnetic wave signal back to the one or more apertures of the M1 apertures in the first array; and
the electromagnetic wave signal traverses all or some of the paths between the N arrays.
Regarding claim 65, A system for extending a path length of an electromagnetic wave signal, the system comprising N arrays having M1 through MN apertures, respectively, wherein:
N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1;  
one or more apertures of the M1 apertures in a first array is configured to send the electromagnetic wave signal to one or more apertures of the M2 apertures in a second array through the MN apertures in a Nth array; 
the one or more apertures of a first aperture in the second array through a (MN – 1)th aperture in the Nth array, if MN > 2, and through a MN-1-th aperture in the (N-1) th array, if MN = 1, that receives the electromagnetic wave signal from the one or more apertures of the M1 apertures in the first array is configured to redirect the received electromagnetic wave signal back to the one or more apertures of the M1 apertures in the first array; and 
the electromagnetic wave signal traverses all or some of the paths between the N arrays.
Regarding claim 75,  A system for extending a path length of an electromagnetic wave signal, the system comprising N arrays having M1 through MN apertures, respectively,
wherein: N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1;

one or more apertures of the M1 apertures in the first array is configured to send the electromagnetic wave signal to one or more apertures of the M2 apertures in the second array through the MN apertures in a Nth array, except that the first aperture in the first array is configured not to send the electromagnetic wave signal to the first aperture in the second array; 
the one or more apertures of the first aperture in the second array through a (MN - 1)-th aperture in the Nth array, if MN ≥ 2, and through a MN-1th aperture in the  (N-1) th array, if MN = 1, that receives the electromagnetic wave signal from the one or more apertures of the M1 apertures in the first array is configured to redirect the received electromagnetic wave signal back to the one or more apertures of the M1 apertures in the first array; and 
the electromagnetic wave signal traverses all or some of the paths between the N arrays.
Regarding claim 85, is allowed for the same reasons as claim 55.
Regarding claim 95, is allowed for the same reasons as claim 65.
Regarding claim 105, is allowed for the same reasons as claim 75.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20020196488 A1	Myers, Michael H.
US 7180447 B1		Jacomb-Hood; Anthony W.
US 20050025486 A1	Zhong, Johnny et al.
US 9213095 B2		Huizing; Albert Gezinus
US 5339284 A		Kaiser; Julius A.
US 20060173983 A1	Naito; Takao et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636